

115 HR 2796 IH: Civil Rights Uniformity Act of 2017
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2796IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Olson (for himself, Mr. Babin, Mr. Abraham, and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo repeal executive overreach, to clarify that the proper constitutional authority for social
			 transformation belongs to the legislative branch.
	
 1.Short titleThis Act may be cited as the Civil Rights Uniformity Act of 2017. 2.Congressional findings and declaration of purpose (a)FindingsCongress finds the following:
 (1)Over the past half century, Congress has passed numerous civil rights laws prohibiting discrimination on the basis of sex, a designation long understood to be grounded in objective biology up to the present day. There is no evidence that Congress or the American people ever understood the word sex or gender in civil rights laws to include subjective self-identification.
 (2)For years, advocates have pressed Congress to include a person’s subjective self-declared gender identity in Federal civil rights laws that prohibit sex discrimination. Congress has declined to do so except for the Shepard-Byrd Act of 2009 and the Violence Against Women Reauthorization Act of 2013 where gender identity is defined as actual or perceived gender-related characteristics with gender, there referring to characteristics associated with biological males and females.
 (3)This demonstrates that when Congress wants to protect sex, it does so explicitly; when it wants to also elevate gender identity it does so explicitly; and when it does not want to elevate gender identity, it can do so either explicitly or by simply not disturbing the status quo.
 (4)Despite the complete clarity of this point, President Barack Obama’s administration has attempted to effectively replace the word sex with the phrase gender identity for purposes of Federal antidiscrimination law and policy through a series of unilateral executive actions.
 (5)For example, on December 15, 2014, Attorney General Eric Holder announced that the Department of Justice would reinterpret the ban on sex discrimination under title VII of the Civil Rights Act of 1964 to encompass gender identity. This was followed on March 27, 2015, by an Equal Employment Opportunity Commission decision holding that declining to use a female pronoun to address a male who identifies as female constituted sex discrimination under title VII.
 (6)On May 9, 2016, the Obama administration sued the State of North Carolina and threatened it with fines and loss of Federal funding if it did not adopt the administration’s incorrect readings of title VII of the Civil Rights Act of 1964 and title IX of the Education Amendments of 1972.
 (7)On May 13, 2016, the Departments of Justice and Education issued a “significant guidance” letter stating that under title IX of the Education Amendments of 1972 “when a school provides sex-segregated activities and facilities, transgender students must be allowed to participate in such activities and access such facilities consistent with their gender identity.” The guidance further states that schools “must treat a student’s gender identity as the student’s sex” including in the context of “sex-segregated restrooms, locker rooms, shower facilities, housing, and athletic teams, as well as single-sex classes.” In other words, the Departments consider it a title IX violation if a person of the male sex who self-identifies as a female is not granted unfettered access to women’s or girls’ dorms, showers, locker rooms, and bathrooms. This, despite assurance that such a thing would never happen from the likes of Ruth Bader Ginsburg who wrote in 1975 that “separate places to disrobe, sleep, perform personal bodily functions are permitted, in some situations required, by regard for individual privacy.” This position was codified in Federal regulations, 34 CFR 106.33, which state that recipients of Federal funds “may provide separate toilet, locker room, and shower facilities on the basis of sex,” with sex obviously referring to biology.
 (8)Also on May 13, 2016, the Department of Health and Human Services finalized regulations that redefined the Affordable Care Act’s prohibition on sex discrimination in federally funded health programs and activities to cover gender identity, thereby opening health care professionals and insurers to extensive liability if they decline to participate in or pay for gender transition treatments or sex change operations.
 (9)The Obama administration’s actions are an affront to the rule of law, the separation of powers, the will of the people, language, history, safety, privacy, and biological realities.
 (b)PurposeThe purposes of this Act are— (1)to prevent the executive branch from unilaterally rewriting Federal civil rights laws by enacting or implementing any policy or undertaking any enforcement action that is based on construing the term sex or gender to mean gender identity; and
 (2)to ensure that gender identity is not treated as a protected class in Federal law or policy without the affirmative approval of the people’s representatives in Congress.
				3.Prohibition of policies redefining sex to mean gender identity
 (a)Rule of ConstructionIn determining the meaning of any Federal civil rights law, and of any related ruling, regulation, guidance, or interpretation of the various administrative bureaus and agencies of the United States, the words sex and gender and their equivalents shall not be interpreted to mean gender identity or its equivalent, and the words man and woman and their equivalents shall refer exclusively to a person’s genetic sex.
 (b)Rule of InterpretationNo Federal civil rights law shall be interpreted to treat gender identity or transgender status as a protected class, unless such law expressly designates gender identity or transgender status as a protected class.
 (c)Definition of Federal civil rights lawFor purposes of this Act, the term Federal civil rights law means any Federal law prohibiting discrimination on the basis of sex or gender, including title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), the Fair Housing Act (42 U.S.C. 3601 et seq.), the Patient Protection and Affordable Care Act (Public Law 111–148), and any other Federal law or provision thereof prohibiting discrimination on the basis of sex or gender.
			